Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Notice to Applicant(s) 
This application has been examined.  Claims 1-20 are pending.
The prior art submitted on February 22, 2021 has been considered.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frossard et al. (2019/0384994).
As per claim 1, Frossard et al. disclose a method for operating an autonomous vehicle which includes the steps of obtaining a sensor signal that describes observations of an environment of the autonomous vehicle acquired by one or more sensor subsystems (see at least figure 1, item 125); detecting an agent in a vicinity of the autonomous vehicle (see at least paragraphs 0021, 0022, 0024, 0043 and 0044); processing, with a perception subsystem, the sensor signal to generate a motion signal that describes at least one of a past motion or a present motion of the agent; processing, with an intention prediction subsystem, the sensor signal to generate an intention signal that describes at least one intended action of the agent; processing, with a behavior prediction subsystem, the motion signal and the intention signal to generate a behavior prediction signal that describes at least one predicted behavior of the agent (see at least figures 1, 2, 4, 5; paragraphs 0051-0074); and using the behavior prediction signal for the agent to plan a driving decision for the autonomous vehicle (see at least figure 5, step 530; paragraphs 0059 and 0091).
As per claim 2, Frossard et al. disclose that the agent is a pedestrian or a cyclist, and the intention signal describes an intention of the pedestrian or the cyclist to at least  cross a roadway on which the autonomous vehicle is traveling (see at least paragraph 0054).
As per claim 3, Frossard et al. disclose that the agent is an automotive vehicle other than the autonomous vehicle, and the intention signal describes an intention of the automotive vehicle to at least one of move from one lane of a roadway on which the automotive vehicle is traveling to another lane of the roadway, or decelerate (see at least paragraphs 0026, 0030, 0039, 0040, 0054, 0069, 0091, 0092).
As per claims 4 and 5, Frossard et al. disclose these limitations in at least figures 1, 2 and 5.
As per claim 6, Frossard et al. disclose that the intention signal indicates a predicted likelihood that the agent will perform the at least one intended action within a first period of time from a current time, wherein the behavior prediction signal relates to at least one behavior the agent will perform within a second period of time from the current time, wherein the first period of time is longer than the second period of time (see at least paragraphs 0024, 0028, 0032, 0033, 0057, 0058, 0060, 0073, 0084 and 0105).
As per claim 7, Frossard et al. disclose that the one or more sensor subsystems from which the observations contained in the sensor signal were acquired comprise a light detection and ranging (LIDAR) subsystem (see at least paragraphs 0022, 0024 and 0052).
As per claim 8, Frossard et al. disclose that the motion signal is a first semantic signal; further comprising processing, with the perception system, a second semantic signal that describes at least one of a past spatial relationship or a present spatial relationship of the agent with respect to an object in the environment; wherein the behavior prediction system generates the behavior prediction signal further based on the second semantic signal (see at least the abstract; paragraphs 0005, 0006, 0033, 0037, 0043, 0074, 0075, 0084, 0085, 0087, 0096, 0097, 0105 and 0112).
As per claim 9, Frossard et al. disclose that the motion signal identifies at least one of a current heading of the agent or a current speed of the agent (see at least paragraphs 0042, 0057, 0058 and 0077).
As per claim 10, Frossard et al. disclose that the motion signal further identifies at least one of past headings of the agent at one or more past points in time, past speeds of the agent at the one or more past points in time, or past accelerations of the agent at the one or more past points in time (see at least paragraph 0057).
As per claims 11-13, Frossard et al. disclose the limitation of these claims in at least figures 1, 2, 5 and paragraphs 0021, 0022, 0024, 0042, 0043, 0048, 0055, 0057, 0065 and 0066).
As per claim 14, Frossard et al. disclose that the behavior prediction signal describes (i) a predicted trajectory for a short-term action of the agent and (ii) a likelihood of the agent performing the short-term action or traveling according to the predicted trajectory (see at least paragraphs 0058, 0059, 0060 and 0132).
As per claims 15, 17 and 18, the limitations of these are taught in at least figures 1, 2 and 5 of the Frossard et al. reference.
As per claim 16, Frossard et al. further disclose the step of executing the driving decision to affect movement of the autonomous vehicle (see at least figure 5 and paragraphs 0059 and 0091).
With respect to claims 19 and 20, the limitations of these claims have been noted in the rejections above.  They are therefore considered rejected as set forth above.
Conclusion
All claims are rejected.  
The following references are cited as being of general interest:  Zhu et al. (9,381,916), Sun et al. (10,963,462), Wekel et al. (2021/0063578) and Dudley et al. (2021/0191394).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN QUANG NGUYEN whose telephone number is (571) 272-6966. The examiner can normally be reached on Monday to Thursday from 7:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 570-270-7016.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.








									

								
August 12, 2022		
/TAN Q NGUYEN/Primary Examiner, Art Unit 3661